Case 2:21-cv-00519-RSL Document11 Filed 04/19/21 Page 1of1

AO 121 (Rev. 06/16)

 

TO:

Register of Copyrights
U.S. Copyright Office
101 Independence Ave. S.E.
Washington, D.C. 20559-6000

 

 

REPORT ON THE
FILING OR DETERMINATION OF AN
ACTION OR APPEAL
REGARDING A COPYRIGHT

 

 

In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed

on the following copyright(s):

 

COURT NAME AND LOCATION

 

 

 

 

MW) ACTION CO] APPEAL USDC Western District of Washington
DOCKET NO. DATE FILED oe me wa Setar
2:21-cv-00519 RSL 4/16/2021
PLAINTIFF DEFENDANT
NINTENDO OF AMERICA INC. GARY BOWSER

 

 

COPYRIGHT
REGISTRATION NO.

TITLE OF WORK

AUTHOR OR WORK

 

1 PA 2-197-776

Yoshi’s Crafted World

Nintendo of America Inc.

 

2 PA 2-136-503 Mario Tennis Aces

Nintendo of America Inc.

 

3 PA 2-062-889

Super Mario Odyssey

Nintendo of America Inc.

 

4

 

5

 

 

 

 

 

In the above-entitled case, the following copyright(s) have been included:

 

DATE INCLUDED INCLUDED BY

[_] Amendment

[_] Answer [_] Cross Bill

L] Other Pleading

 

COPYRIGHT
REGISTRATION NO.

TITLE OF WORK

AUTHOR OF WORK

 

 

 

 

 

 

 

 

In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.

 

 

 

 

 

COPY ATTACHED WRITTEN OPINION ATTACHED DATE RENDERED
L] Order L] Judgment L] Yes L] No
CLERK (BY) DEPUTYCLERK DATE
William M McCool 4/19/2021

 

 

 

1) Upon initiation of action,
mail copy to Register of Copyrights
DISTRIBUTION:

4) In the event of an appeal, forward copy to Appellate Court

i oc

7
2) Upon filing of document adding copyright(s),
mail copy to Register of Copyrights

3) Upon termination of action,
mail copy to Register of Copyrights

5) Case File Copy
